Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mushnick (US20170102151), which shows all of the claimed limitations.  Mushnick shows: 
1. (Currently Amended) A directional heat shield 710 comprising: a uniformly shaped reflective member (fig. 7B,7C) comprising a heat reflective material (para. 0041) that is coupled to a cap of an existing heater located at the top of the heater, wherein the existing heater emits heat in a 360 degree downward direction around the heater (para. 0028); wherein the reflective member reduces the emission of heat in at least one first rearward direction perpendicular to the downward direction front direction substantially opposite the first direction and perpendicular to the downward direction (para. 0041; fig. 7B,7C); at least one integrated clamp fastener 720 coupled to the reflective member to couple the reflective member at one of a plurality of locations on the existing heater such that the reflective member is disposed in a vertical direction (para. 0041; fig. 7C).  
2. (Original) The directional heat shield of claim 1 wherein the material comprises metal (para. 0006).  
4. (Original) The directional heat shield of claim1 wherein the reflective member is curved in the shape of a cap of a heater (fig. 7C).  
5. (Original) The directional heat shield of claim 1 wherein the fastener is such that the reflective member can be removably coupled to a heater (fig. 3; inherent).  
6. (Previously Presented) The directional heat shield of claim 1 wherein the entirety of a lower edge of the reflective member extends below a heating unit of the heater (fig. 7C).  
7. (Previously Presented) The directional heat shield of claim 1 wherein the reflective member has a lower edge in parallel with a top edge of the reflective member (fig. 7C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mushnick (US20170102151) in view of Nissen (EP2574848).
Mushnick discloses substantially all of the claimed limitations as described above, but fails to explicitly teach the material of the shield comprising fabric.
Nissen, in the same or related field of endeavor, teaches that it is known in the art to provide a reflector 4 for a heater 3 comprising fabric (para. 0007).
Nissen teaches that such an arrangement provides for avoiding discomfort in case someone accidentally gets too close to the reflector (para. 0007).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the fabric material as taught by Nissen into the invention disclosed by Mushnick, so as to provide for avoiding discomfort in case someone accidentally gets too close to the reflector.
 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

September 7, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762